Citation Nr: 0515704	
Decision Date: 06/10/05    Archive Date: 06/21/05

DOCKET NO.  03-10 045	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for a low back 
disability.

2.  Entitlement to service connection for a right knee 
disability.

3.  Entitlement to service connection for left ear hearing 
loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Higgs, Counsel



INTRODUCTION

The veteran served on active duty from November 1996 to 
November 1999.    

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in May 2002 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

The veteran contends that he injured his back during service 
due to parachute jumps and heavy lifting; that he injured his 
right knee also as a result of parachute jumps; and that he 
incurred additional hearing loss in his already-impaired left 
ear as part of an artillery crew, as a result of being 
required not to use hearing protection so that he could hear 
orders correctly prior to firing of artillery.

From a review of the service medical records associated with 
the claims file, it appears nearly certain that the records 
received are not complete.  For example, as was noted in the 
veteran's representative's VA Form 646 submitted in April 
2005, neither a service entrance examination nor a service 
discharge examination is of record.  In a September 2003 VCAA 
notice letter, the veteran was informed that the RO had 
received his service medical records from the service 
department; since it is probable that not all service medical 
records have been received, this appears to be misleading.  
The rating decision, Statement of the Case, and Supplemental 
Statement of the case also refer to the service medical 
records having been received.  Attempts to obtain the service 
medical records are documented only by two VA e-mail records, 
dated in March 2002.  Nothing in this correspondence appears 
to acknowledge that the service medical records received were 
incomplete or why it is reasonably certain that further 
records do not exist or that further efforts to obtain 
additional records would be futile.  See 38 U.S.C.A. § 
5103A(b)(3).  A further search for a complete set of the 
veteran's service medical records is therefore warranted.

Also, because it appears that there may be some difficulty in 
obtaining a complete set of the veteran's service medical 
records, and the veteran's service personnel records may help 
to corroborate his contentions, his complete service 
personnel file should be obtained.  The service personnel 
records may be relevant to the number of parachute jumps 
completed by the veteran (his DD 214 corroborates that he 
received a parachutist badge); whether he was indeed part of 
an artillery crew but was required not to use hearing 
protection so that he could hear orders correctly prior to 
firing of artillery; and the circumstances under which he 
apparently (by his own account) received a waiver to enter 
service notwithstanding his pre-existing left ear hearing 
loss.  38 U.S.C.A. § 5103A.

Additionally, in March 2003, the veteran submitted what 
apparently were then his most recent reserve duty service 
medical records, dated in February 2003.  As his post-active-
duty reserve service medical records may be pertinent to the 
date of incurrence of his claimed disabilities, all 
additional reserve duty service medical records should be 
sought.  38 U.S.C.A. § 5103A.

Accordingly, this case is REMANDED for the following action:

1.  The RO should contact all appropriate 
service records' depositories to obtain 
any additional service medical records of 
the veteran's period of active duty  that 
may be available.  

The RO should also contact the veteran 
and request him to identify all periods 
of reserve duty and sufficient 
information to facilitate a request for 
all service medical records pertaining to 
his periods of reserve duty from the 
service department.  All service medical 
records of reserve duty should then be 
sought.

The veteran should further be requested 
to submit all service medical records in 
his possession to the RO, both pertaining 
to his period of active service and any 
periods of reserve duty.

If the RO is unable to obtain a complete 
set of the veteran's service medical 
records, the RO should inform the veteran 
of this fact.

Records of a Federal department or agency 
must be sought until it is reasonably 
certain that such records do not exist or 
that further efforts to obtain these 
records would be futile.

2.  The RO should contact all necessary 
sources to obtain the veteran's Official 
Military Personnel File.

3.  Thereafter, the RO should review the 
claims file and ensure that no other 
notification or development action, in 
addition to that directed above, is required.  
This should include consideration of whether, 
based on any newly received evidence, a new 
VA compensation examination is required for a 
determination on the merits of any issue on 
appeal.  See 38 U.S.C.A. § 5103A(d).  If 
further action is required, the RO should 
undertake it before further adjudication of 
the claims.

4.  The RO should readjudicate the issues 
of entitlement to service connection for 
a low back disability, entitlement to 
service connection for a right knee 
disability, and entitlement to service 
connection for left ear hearing loss with 
consideration of all of the evidence 
added to the record since the 
Supplemental Statement of the Case (SSOC) 
issued in January 2005.

5.  If any benefit requested on appeal is 
not granted to the appellant's 
satisfaction, the RO should issue an 
SSOC, which should contain notice of all 
relevant action taken on the claims, to 
include a summary of all of the evidence 
added to the record since the January 
2005 SSOC.  A reasonable period of time 
for a response should be afforded.

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if 
otherwise in order.  No action is required of the veteran 
until he is otherwise notified by the RO.  By this action, 
the Board intimates no opinion, legal or factual, as to any 
ultimate disposition warranted in this case.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).















This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


